NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10540

                Plaintiff-Appellee,             D.C. No.
                                                1:13-cr-00238-LJO-SKO-1
 v.

JUAN MANUEL PEREZ,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Juan Manuel Perez appeals from the district court’s judgment and challenges

the 100-month concurrent sentences imposed on remand following his jury-trial

convictions for possession of an illegal firearm, in violation of 26 U.S.C.

§ 5861(d), and being a felon in possession of a firearm, in violation of 18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Perez contends that the district court erred in concluding that his two prior

convictions for assault with a deadly weapon in violation of California Penal Code

§ 245(a)(1) are categorical crimes of violence under U.S.S.G.

§§ 2K2.1(a)(1) and 4B1.2(a)(1). Perez’s argument is foreclosed by United States

v. Vasquez-Gonzalez, 901 F.3d 1060, 1065-68 (9th Cir. 2018), which was decided

after briefing in this case was complete. In Vasquez-Gonzalez, this court held that

section 245(a)(1) is a categorical crime of violence under 18 U.S.C. § 16(a), which

is materially identical to § 4B1.2(a)(1). See id. at 1068; see also United States v.

Werle, 877 F.3d 879, 883-84 (9th Cir. 2017) (stating that the language of § 16(a)

“largely mirrors” the language of § 4B1.2(a)(1)). Accordingly, Vasquez-Gonzalez

controls here and the district court did not err in concluding that Perez’s prior

convictions for assault with a deadly weapon in violation of section 245(a)(1) are

categorical crimes of violence.

      AFFIRMED.




                                           2                                    16-10540